Title: From George Washington to Richard Peters, 28 January 1794
From: Washington, George
To: Peters, Richard


          
            Dear Sir,
            28th January 1794.
          
          I thank you for keeping in mind my request concerning Oats. For seed I want them. The
            purchase depends upon three things—yea four. 1 the quality. 2 the time they could be
            delivered in this City. and 3 the certainty of a passage to the Potomac. 4th not having
            heard yet from my Manager, how much he requires, I cannot be precise myself as to the
              quantity.
          All therefore I would further request of you, at this time, is,
            to continue your enquiries, where I could be supplied, if under these uncertainties I
            should, hereafter, ask your assistance in procuring them.
            Yours—affectionately
          
            Go: Washington
          
        